Exhibit 10.11

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



(Space above for recorder’s use)

﻿

Document prepared by and

after recording return to:

Latham & Watkins LLP
355 S. Grand Avenue, Suite 100

Los Angeles, California 90071-1560
Attn:  Kim N. A. Boras, Esq.

Phone:  (213) 891-8733

Legal Description:  See page 6 and Exhibit A page 18

FIRST LIEN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING STATEMENT

(Maximum Indebtedness Not to Exceed $500,000,000)

NOTICE:  This mortgage secures credit in an amount not to exceed
$500,000,000.  Loans and advances up to this amount, together with interest, are
senior to indebtedness to other creditors under subsequently recorded or filed
mortgages and liens.

THIS FIRST LIEN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING STATEMENT (this “Mortgage”) is made as of April 5, 2018 by GREEN
PLAINS SHENANDOAH LLC, a Delaware limited liability company (together with its
successors and permitted assigns, “Mortgagor”), having an address at 1811
Aksarben Drive, Omaha, NE 68106, to BNP PARIBAS (“BNPP”), as Agent (as
hereinafter defined), having an address at 787 Seventh Avenue, New York, New
York 10019 (BNPP, in such capacity, together with its successors and assigns,
“Mortgagee”).

RECITALS

A. BNPP, as administrative agent and as collateral agent for the Lenders
(defined below) (BNPP and its successors and assigns, in such capacities, being
hereinafter referred to as the “Agent”), GREEN PLAINS INC. (the “Borrower”) and
certain lenders party thereto from time to time (such lenders being hereinafter
referred to collectively as the “Lenders” and individually as a “Lender”) have
entered into a Term Loan Agreement dated as of August 29, 2017, as amended by
that certain First Amendment to Term Loan Agreement, dated as of October





--------------------------------------------------------------------------------

 

16, 2017 (such Term Loan Agreement, as the same may be amended, supplemented or
modified from time to time as permitted thereunder, including amendments,
restatements and replacements thereof in its entirety as permitted thereunder,
being hereinafter referred to as the “Loan Agreement”), pursuant to which the
Lenders have agreed, subject to certain terms and conditions, to extend credit
and make certain other financial accommodations available to the Borrower.  Any
capitalized term used in this Mortgage that is not otherwise defined herein,
either directly or by reference to another document, shall have the meaning for
purposes of this Mortgage as it is given in the Loan Agreement.

B. Mortgagor is a Subsidiary of the Borrower and as such will receive
substantial direct and indirect benefit from the extension of credit and other
financial accommodations made to the Borrower and the Subsidiaries.

C. The Mortgagor, has executed and delivered to the Agent a Guaranty (as it may
from time to time be amended, restated, supplemented, replaced or otherwise
modified, the “Guaranty”) pursuant to which the Mortgagor has guaranteed the
obligations of the Borrower with respect to the loans made under the Loan
Agreement (the “Loans”) and the other extensions of credit and financial
accommodations made under each of the other Loan Documents as well as the other
obligations of the Borrower under the Loan Documents, as more fully set forth
therein (together with the Loans, collectively, the “Guaranteed Obligations”).

D. It is a condition to the obligation of the Lenders to make the Loans that the
Mortgagor execute and deliver this Mortgage to secure the Guaranteed Obligations
and all direct obligations of the Mortgagor under the Loan Documents
(collectively the “Obligations Secured”).

E. ABL Borrowers and certain other parties have previously entered into the
ABL-Cattle Credit Documents, the ABL-Grain-Credit Documents and the
ABL-Trade-Credit Documents (as each may be amended, restated, supplemented,
replaced or otherwise modified from time to time, collectively, the “Pari Passu
Credit Documents”), pursuant to which the lenders thereunder have agreed to make
certain loans, which extensions of credit the ABL Borrower will use for the
purposes permitted under the Pari Passu Credit Documents, upon the terms and
conditions contained in the Pari Passu Credit Documents.

F. The obligations of ABL Borrowers under the Pari Passu Credit Documents are
secured, directly or indirectly, by, among other things, a certain Second Lien
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
Statement executed by Trustor for the benefit of BNPP, as collateral agent for
the holders of the obligations under the Pari Passu Credit Documents (BNPP, in
such capacity, together with its successors and assigns, , the “Pari Passu
Agent”), dated as of the date hereof (as it may be amended, supplemented,
replaced or otherwise modified from time to time, the “Second Lien Mortgage”).

G. In order to induce the Lenders to consent to the Second Mortgage, and to
induce the Lenders to extend credit and other financial accommodations and lend
monies to or for the benefit of Borrower and its Subsidiaries, Agent, Pari Passu
Agent, and certain other parties have entered into the ABL Intercreditor
Agreements and the Term Loan Intercreditor Agreement



2

--------------------------------------------------------------------------------

 

(collectively, as each may be amended, restated, supplemented, replaced or
otherwise modified from time to time, the “Intercreditor Agreements”).

H. Pursuant to the Term Loan Intercreditor Agreement, this Mortgage, in first
lien and security interest status, will remain prior and superior to the Second
Lien Mortgage, and the Second Lien Mortgage shall remain subject, junior and
subordinate to this Mortgage.

Article 1
GRANT

Section 1.1 Grant

.  NOW, THEREFORE, in consideration of (A) Ten Dollars ($10.00) in hand paid,
the receipt and sufficiency of which are hereby acknowledged, and (B) the
foregoing Recitals, for the purpose of securing the complete and timely
performance and payment of all present and future indebtedness, liabilities and
obligations which the Mortgagor has from time to time incurred or may incur or
be liable to the Lenders and the Agent (each, a “Secured Party”, collectively,
the “Secured Parties”) under or in connection with the Obligations Secured, the
Mortgagor hereby GRANTS, REMISES, RELEASES, ALIENS, CONVEYS, MORTGAGES AND
WARRANTS to Agent (for the benefit of the Secured Parties), and their
successors  and assigns, the real estate legally described in Exhibit A hereto
(the “Land”) in Fremont County (the “County”), Iowa (the “State”); together (i)
with all right, title and interest, if any, that the Mortgagor may now have or
hereafter acquire in and to all improvements, buildings and structures of every
nature whatsoever now or hereafter located on the Land; and (ii) all air rights,
water rights and powers, development rights or credits, zoning rights or other
similar rights or interests that benefit or are appurtenant to the Land (all of
the foregoing, including the Land, the “Premises”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now have or hereafter acquire in and to any of
the following related to the Land:  (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto; (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Mortgagor without causing
a default thereunder or a termination thereof; (c) all hereditaments, gas, oil
and minerals (with the right to extract, sever and remove such gas, oil and
minerals) located in, on or under the Premises; (d) all split or division rights
with respect to the Land and easements of every nature whatsoever; and (e) all
other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clauses (a),
(b), (c) and (d) above (all of the foregoing, the “Property Rights”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with



3

--------------------------------------------------------------------------------

 

the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Mortgagor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”).  Mortgagor and Agent agree that the Premises and all of the
Property Rights and Fixtures owned by the Mortgagor (collectively the “Real
Property”) shall, so far as permitted by law, be deemed to form a part and
parcel of the Land and for the purpose of this Mortgage to be real estate and
covered by this Mortgage; and

TOGETHER WITH all the estate, right, title and interest, if any, of the
Mortgagor in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from condemnation proceedings or the taking of the Real
Property, or any part thereof, under the power of eminent domain or for any
damage (whether caused by such taking or otherwise) to the Real Property, or any
part thereof, or to any rights appurtenant thereto, and all proceeds of any sale
or other disposition of the Real Property or any part thereof (it being
understood that, except as otherwise provided herein or in the Loan Agreement,
the Mortgagor is hereby authorized to collect and receive such awards and
proceeds and to give proper receipts and acquittance therefor, and to apply the
same as provided herein); (ii) all contract rights, general intangibles, actions
and rights in action relating to the Real Property, including all rights to
insurance proceeds and unearned premiums arising from or relating to damage to
the Real Property; (iii) all plans and specifications, designs, drawings and
other information, materials and matters heretofore or hereafter prepared
relating to the Real Property; and (iv) all proceeds, products, replacements,
additions, substitutions, renewals and accessions of and to the Real Property
(the rights and interests described in this paragraph, the “Intangibles”).

The Mortgagor (i) pledges and assigns to the Agent from and after the date of
the effectiveness hereof (including any period of redemption), primarily and on
a parity with the Real Property, and not secondarily, all rents, issues and
profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and future leases, contracts or other agreements relative to the
ownership or occupancy of all or any portion of the Real Property (all of the
foregoing, the “Rents”), and (ii) except to the extent such a transfer or
assignment is not permitted by the terms thereof, transfers and assigns to Agent
all such leases, contracts and agreements (including all the Mortgagor’s rights
under any contract for the sale of any portion of the Mortgaged Property and all
revenues and royalties under any oil, gas and mineral lease relating to the Real
Property) (collectively the “Leases”); provided however, that subject to the
terms of the Loan Agreement, so long as no Event of Default has occurred and is
continuing, a license is hereby given to Mortgagor to collect and use such
Rents.

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Mortgaged Property”).

Nothing herein contained shall be construed as constituting the Agent a
mortgagee-in­possession in the absence of the taking of title and/or possession
of the Mortgaged Property by the Agent.  Nothing contained in this Mortgage
shall be construed as imposing on the Agent any



4

--------------------------------------------------------------------------------

 

obligation of any lessor under any Lease of the Mortgaged Property in the
absence of an explicit assumption thereof by the Agent.  In the exercise of the
powers herein granted the Agent, prior to Agent taking title to or possession of
the Mortgaged Property, no liability shall be asserted or enforced against the
Agent, all such liability being expressly waived and released by the Mortgagor,
except for any such liability arising on account of the Agent’s gross negligence
or willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable order.

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Agent,
its beneficiaries, successors and assigns, forever for the uses and purposes
herein set forth.  Except to the extent such a release or waiver is not
permitted by applicable law, the Mortgagor hereby releases and waives all rights
of redemption or reinstatement, if any, under and by virtue of any of the laws
of the State, and the Mortgagor hereby covenants, represents and warrants that,
at the time of the execution and delivery of this Mortgage, (a) the Mortgagor
has good and marketable fee simple title to the Mortgaged Property, with lawful
authority to grant, remise, release, alien, convey, mortgage and warrant the
Mortgaged Property, (b) the title to the Mortgaged Property is free and clear of
all encumbrances, except the Permitted Liens and (c) except for the Permitted
Liens, the Mortgagor will forever defend the Mortgaged Property against all
claims in derogation of the foregoing.

Article 2
SECURITY AGREEMENT AND FINANCING STATEMENT

Section 2.1 Security Agreement

.  The Agent and the Mortgagor further agree that if any of the property herein
mortgaged is of a nature so that a security interest therein can be created and
perfected under the Uniform Commercial Code in effect in the State (the “Code”),
this Mortgage shall constitute a security agreement, fixture filing and
financing statement, and for that purpose, the following information is set
forth:

(a) In addition to the foregoing grant of mortgage, the Mortgagor hereby grants
a continuing first priority security interest to the Agent for the benefit of
the Secured Parties in that portion of the Mortgaged Property in which the
creation and/or perfection of a security interest is governed by the Code.

(b) The “Debtor” is the Mortgagor and the “Secured Party” is the Agent for the
benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.



5

--------------------------------------------------------------------------------

 

(e) The description of the types or items of property covered by this financing
statement is:  All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A.

(g) The Agent may file this Mortgage, or a reproduction hereof, in the real
estate records or other appropriate index, as a financing statement for any of
the items specified herein as part of the Mortgaged Property.  Any reproduction
of this Mortgage or of any other security agreement or financing statement is
sufficient as a financing statement.

(h) The Mortgagor authorizes the Agent to file any financing statement,
continuation statement or other instrument that the Agent or the Required
Lenders may reasonably deem necessary or appropriate from time to time to
perfect or continue the security interest granted above under the Code.

Section 2.2 Fixture Filing

.  To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land, and (ii) this instrument, upon recording or registration
in the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections 9-604 and 9-502 of the Code as
in effect on the date hereof.  Subject to the terms and conditions of the Loan
Agreement, the remedies for any violation of the covenants, terms and conditions
of the agreements herein contained shall be as prescribed herein, in any other
Loan Document, or by general law, or, as to that part of the security in which a
security interest may be perfected under the Code, by the specific statutory
consequences now or hereafter enacted and specified in the Code, all at the
election of the Required Lenders.

Article 3
WARRANTIES, REPRESENTATIONS, and COVENANTS

Mortgagor warrants, represents, and covenants to Mortgagee and the Lenders as
follows:

Section 3.1 First Lien Status

.  Mortgagor shall preserve and protect the first priority lien of this
Mortgage.  If any lien or security interest other than a Permitted Lien is
asserted against the Mortgaged Property, Mortgagor shall promptly, and at its
expense, (a) give Mortgagee a detailed written notice of such lien or security
interest (including origin, amount and other terms), and (b)(i) pay the
underlying claim in full or take such other action so as to cause it to be
released or (ii) contest the same in compliance with the requirements of the
Loan Agreement (including, if applicable, any requirement to provide a bond or
other security satisfactory to Mortgagee).

Section 3.2 Payment of Taxes on this Mortgage

.  Without limiting any provision of the Loan Agreement, the Mortgagor agrees
that, if the government of the United States or any department, agency or bureau
thereof or if the State or any



6

--------------------------------------------------------------------------------

 

of its subdivisions having jurisdiction shall at any time require documentary
stamps to be affixed to this Mortgage or shall levy, assess or charge any tax,
assessment or imposition upon this Mortgage or the credit or indebtedness
secured hereby or the interest of any Secured Party in the Premises or upon any
Secured Party by reason of or as holder of any of  the foregoing then, the
Mortgagor shall pay for such documentary stamps in the required amount and
deliver them to the Agent or pay (or reimburse the Agent for) such taxes,
assessments or impositions.  The Mortgagor agrees to provide to the Agent, at
any time upon request, official receipts showing payment of all taxes,
assessments and charges that the Mortgagor is required or elects to pay under
this Section.  The Mortgagor agrees to indemnify each Secured Party against
liability on account of such documentary stamps, taxes, assessments or
impositions, whether such liability arises before or after payment of the
Obligations Secured and regardless of whether this Mortgage shall have been
released.

Section 3.3 Leases Affecting the Real Property

.  All future lessees under any Lease made after the date of recording of this
Mortgage shall, at the direction of the Required Lenders (or at the Agent’s
option and without any further documentation, attorn to the Agent as lessor if
for any reason the Agent becomes lessor thereunder, and, upon demand after an
Event of Default has occurred and is continuing, pay rent to the Agent, and the
Agent shall not be responsible under such Lease for matters arising prior to the
Agent becoming lessor thereunder; provided that the Agent shall not become
lessor or obligated as lessor under any such Leases unless and until it shall
have been directed by the Required Lenders to do so, or it shall elect in
writing to do so.

Section 3.4 Use of the Real Property

.  The Mortgagor agrees that it shall not (a) permit the public to use any
portion of the Real Property in any manner that could reasonably be expected to
impair the Mortgagor’s title to such property, or to make possible any claim of
easement  by prescription or of implied dedication to public use, provided
Mortgagor has actual knowledge of such use; (b) institute or acquiesce in any
proceeding to change the zoning classification of the Real Property, nor shall
the Mortgagor change the use of the Mortgaged Property in any material way,
without the consent of the Required Lenders, which consent shall not be
unreasonably withheld; and (c) permit any material legal or economic waste to
occur with respect to the Mortgaged Property.

Section 3.5 Insurance

.  Subject to Section 10.1 of the Loan Agreement, the Mortgagor shall, at its
sole expense, obtain for, deliver to, assign to and maintain for the benefit of
the Agent, until the Obligations Secured are paid in full, insurance policies
relating to the Mortgaged Property as specified in the Loan Agreement. Prior to
an Event of Default, use of insurance proceeds shall be governed by Sections
10.1 and 6.2.3 of the Loan Agreement.  Each such policy shall name the Agent as
additional insured or loss payee, as applicable, under a standard mortgage
endorsement.  If an Event of Default exists and is continuing, and the Agent has
given notice to the Mortgagor that the Agent intends to exercise its rights
under this Section 3.5, then the Agent shall be entitled to (a) adjust any
casualty loss and (b) apply the proceeds thereof as provided in Section 4.2 of
this Mortgage.



7

--------------------------------------------------------------------------------

 

Section 3.6 Real Property Taxes

.  The Mortgagor covenants and agrees to pay before delinquent all real property
taxes, assessments, ground rent, if any, water and sewer rents, fees and
charges, levies, permit, inspection and license fees and other dues, charges or
impositions, including all charges and license fees for the use of vaults,
chutes and similar areas adjoining the Land, maintenance and similar charges and
charges for utility services, in each instance whether now or in the future,
directly or indirectly, levied, assessed or imposed on the Premises or the
Mortgagor and whether levied, assessed or imposed as excise, privilege or
property taxes; provided that the foregoing shall not require the Mortgagor to
pay any of the foregoing so long as it shall contest the validity thereof in
good faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP and so long as neither the
Mortgaged Property nor any part thereof or interest therein shall be in
reasonable danger of being sold, forfeited, terminated, cancelled or lost.

Section 3.7 Condemnation Awards

.  Subject to the terms of the Loan Agreement, the Mortgagor assigns to the
Agent, as additional security, all awards of damage resulting from condemnation
proceedings or the taking of or injury to the Real Property for public use
“Eminent Domain Proceedings”).  If an Event of Default exists and is continuing
and the Agent has given notice to the Mortgagor that the Agent intends to
exercise its rights under this Section 3.7, then the Agent shall be entitled to
(a) participate in and/or direct (at the sole discretion of the Required Lenders
any Eminent Domain Proceedings and (b) apply the proceeds thereof as provided in
Section 4.2 of this Mortgage.

Article 4
DEFAULT AND FORECLOSURE

Section 4.1 Remedies

.  Subject to the provisions of the Loan Agreement, upon the occurrence and
during the continuance of an Event of Default, including a failure to perform or
observe any of the covenants set forth in this Mortgage that is not cured within
any applicable cure period, in addition to any rights and remedies provided for
in the Loan Agreement or other Loan Document, if and to the extent permitted by
applicable law, the following provisions shall apply:

(a) Agent’s Power of Enforcement.  The Agent may (i) immediately sell the
Mortgaged Property under exercise of Agent’s STATUTORY POWER OF SALE, either in
whole or in separate parcels, and in connection therewith, make and execute to
any purchaser thereof deeds of conveyance pursuant to applicable law; or (ii)
immediately foreclose this Mortgage by judicial action.  In the event of public
sale, the Mortgaged Property may be sold as a whole or in parcels at the option
of Agent.  The court in which any proceeding is pending for the purpose of
foreclosure of this Mortgage may, at once or at any time thereafter, either
before or after sale, without notice and without requiring bond, and without
regard to the solvency or insolvency of any person liable for payment of the
Obligations Secured, and without regard to the then value of the Mortgaged
Property or the occupancy thereof as a homestead, appoint a receiver (the
provisions for the appointment of a receiver and assignment of rents being an
express condition upon which the loans and other financial accommodations hereby
secured are made) for the benefit



8

--------------------------------------------------------------------------------

 

of the Secured Parties, with power to collect the Rents, due and to become due,
during such foreclosure suit and the full statutory period of redemption
notwithstanding any redemption.  The receiver, out of the Rents when collected,
may pay reasonable costs incurred in the management and operation of the Real
Property, prior and subordinate liens, if any, and taxes, assessments, water and
other utilities and insurance, then due or thereafter accruing, and may make and
pay for any necessary repairs to the Real Property, and may pay any part of the
Obligations Secured in accordance with the Loan Agreement or any deficiency
decree entered in such foreclosure proceeding.  Upon or at any time after the
filing of a suit to foreclose this Mortgage, the court in which such suit is
filed shall have full power to enter an order placing the Agent in possession of
the Real Property with the same power granted to a receiver pursuant to this
clause (a) and with all other rights and privileges of a mortgagee-in-possession
under applicable law.

(b) Agent’s Right to Enter and Take Possession, Operate and Apply Income.  The
Agent shall, at the direction of Required Lenders or at its option, have the
right, acting through its agents or attorneys or a receiver, with process of
law, to enter upon and take possession of the Real Property, to expel and remove
any persons, goods or chattels occupying or upon the same, to collect or receive
all the Rents, to manage and control the Real Property, to lease the Real
Property or any part thereof, from time to time, and, after deducting all
reasonable attorneys’ fees and expenses of outside counsel, and all reasonable
expenses incurred in the protection, care, maintenance, management and operation
of the Real Property, to distribute and apply the remaining net income in such
order and to such of the Obligations Secured in accordance with the Loan
Agreement or any deficiency decree entered in any foreclosure proceeding.

(c) Appointment of a Receiver.  At any time after the commencement of an action
in foreclosure, or during the period of redemption, Mortgagor waives its right
to possession of the Mortgaged Property and agrees that the court having
jurisdiction of the case shall, at Agent’s request, appoint a receiver to take
immediate possession of the Rents and the other Mortgaged Property, and to rent
the Mortgaged Property as such receiver may deem best for the interest of all
interested parties.  For purposes of this Mortgage, the term “Rent” also
includes “profits” and “issues.”  Such receiver shall be liable to account to
Mortgagor only for the net profits, after application of Rents to the costs and
expenses of the receivership and foreclosure and to the Obligations Secured.

(d) Notwithstanding anything herein to the contrary, the lien and security
interest granted to or for the benefit of Agent under this Mortgage and the
exercise of any right or remedy by or for the benefit of Agent hereunder are, as
among Agent, Pari Passu Agent, the Lenders and the lenders under the Pari Passu
Credit Documents, subject to the provisions of the Term Loan Intercreditor
Agreement, which Term Loan Intercreditor Agreement shall be solely for the
benefit of Agent, Pari Passu Agent, the Lenders and the lenders under the Pari
Passu Credit Documents and shall not be for the benefit of or enforceable by
Borrower, any ABL Borrower or any other Loan Party.  In the event of any
conflict between the terms of the Term Loan Intercreditor Agreement and this
Mortgage, as among Agent, Pari Passu Agent, the Lenders and the lenders under
the Pari Passu Credit Documents, the terms of the Term Loan Intercreditor
Agreement shall govern and control.  Any reference in this Mortgage to “first
priority lien” or words of similar effect in describing the security interests
created hereunder shall be understood to refer to such priority as set forth in
the Intercreditor Agreements.  All representations, warranties, and covenants in
this Mortgage shall be subject to the provisions and qualifications set forth in
this Section 4.1(d).



9

--------------------------------------------------------------------------------

 

Section 4.2 Application of Rents or Proceeds from Foreclosure or Sale

.  All proceeds of any foreclosure of this Mortgage by judicial action in any
court or exercise of the power of sale of the Mortgaged Property in any court
shall (and any decree for sale in the event  of a foreclosure by judicial action
shall provide that such proceeds shall) be applied as follows:

(a) First, to all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Agent to the
extent reimbursable under applicable law in connection with (i) the Mortgagor’s
execution, delivery and performance of this Mortgage, (ii) protecting,
preserving or maintaining the Real Property and (iii) enforcing the rights of
the Agent hereunder (collectively “Costs and Expenses”).  All Costs and Expenses
shall become additional Obligations Secured when paid or incurred by the Agent
in connection with any proceeding, including any bankruptcy proceeding, to which
any Secured Party shall be a party, either as plaintiff, claimant or defendant,
by reason of this Mortgage or any indebtedness hereby secured or in connection
with the preparations for the commencement of any suit for the foreclosure,
whether or not actually commenced, or if permitted by applicable law, any sale
by advertisement.

(b) Then, to all Obligations Secured that then remain unpaid in such order as
the Required Lenders may determine in their discretion.

The Mortgagor shall remain liable for any deficiency to the extent provided in
the documents that create the Obligations Secured.

Section 4.3 Cumulative Remedies; Delay or Omission Not a Waiver

.  No remedy or right of the Agent shall be exclusive of, but shall be in
addition to, every other remedy or right now or hereafter existing at  law or in
equity.  No delay in the exercise or omission to exercise any remedy or right
available during the existence of any Event of Default shall impair any  such
remedy or right or be construed to be a waiver of such Event of Default or
acquiescence therein, nor shall it affect any subsequent Event of Default of the
same or different nature.  To the extent permitted by applicable law, every such
remedy or right may be exercised concurrently or independently and when and as
often as may be deemed expedient by the Agent.

Section 4.4 Agent’s Remedies against Multiple Parcels

.  If more than one property,  lot or parcel is covered by this Mortgage, and
this Mortgage is foreclosed upon or judgment is entered upon any Obligations
Secured, or if Agent exercises its statutory power of sale, execution  may be
made upon or Agent may exercise its power of sale against any one or more of the
properties, lots or parcels and not upon the others, or upon all of such
properties or parcels, either together or  separately, and at different times or
at the same time, and execution sales or sales by advertisement may likewise be
conducted separately or concurrently, in each case at the election of the
Required Lenders.

Section 4.5 No Merger





10

--------------------------------------------------------------------------------

 

.  In the event of a foreclosure of this Mortgage or exercise of Agent's power
of sale in any court or any other mortgage or trust deed securing the
Obligations Secured, the Obligations Secured then due shall, at the option of
the Required Lenders, not be merged into any decree of foreclosure entered by
the court, and the Agent may concurrently or subsequently seek to foreclose one
or more mortgages or deeds of trust that also secure the Obligations Secured.

Article 5
MISCELLANEOUS

Section 5.1 Notices

.  All notices and other communications hereunder shall be in writing and shall
be given in the manner, within the time periods and to the applicable address
identified in the Loan Agreement.

Section 5.2 Governing Law

.  This Mortgage shall be construed, governed and enforced in accordance with
the laws of the State.  Wherever possible, each provision of this Mortgage shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Mortgage shall be prohibited by or invalid under
applicable law, such provision shall be effective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Mortgage.

Section 5.3 Satisfaction of Mortgage

.  Upon  full  payment  and  performance of all the Obligations Secured, or upon
satisfaction of the conditions set forth in the Loan Agreement for release of
the Mortgaged Property from this Mortgage, then the Agent shall, promptly upon
request of the Mortgagor, execute and deliver to the Mortgagor a satisfaction of
mortgage or reconveyance of the Mortgaged Property reasonably acceptable to the
Mortgagor.

Section 5.4 Successors and Assigns Included in Parties; Third Party
Beneficiaries

.  This Mortgage shall be binding upon the parties hereto and upon the
successors, assigns and vendees of the Mortgagor and shall inure to the benefit
of the parties hereto and their respective successors and assigns; all
references herein to the Mortgagor and to the Agent shall be deemed to include
their respective successors and assigns.  The Mortgagor’s successors and assigns
shall include, without limitation, a receiver, trustee or debtor in possession
of or for the Mortgagor. Wherever used herein, the singular number shall include
the plural, the plural shall include the singular, and the use of any gender
shall be applicable to all genders. The Secured Parties shall be third party
beneficiaries of the Mortgagor’s representations, warranties, covenants and
agreements hereunder.

Section 5.5 WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION, AND REDEMPTION
LAWS

.  The Mortgagor agrees, to the full extent permitted by law, that neither the
Mortgagor nor anyone claiming through or under it shall set up, claim or seek to
take advantage of any



11

--------------------------------------------------------------------------------

 

appraisement, valuation, stay, homestead or extension law, whether now or
hereafter in force, in order to prevent or hinder the enforcement or foreclosure
of this Mortgage exercise of statutory power of sale in any court or the
absolute sale of the Mortgaged Property or the final and absolute putting into
possession thereof, immediately after such sale, of the purchaser thereof; and
the Mortgagor, for itself and all who may at any time claim through or under it,
hereby waives, to the full extent that it may lawfully so do, the benefit of all
such laws and any right to have the assets comprising the Mortgaged Property
marshaled upon any foreclosure of the lien hereof and agrees that the Agent or
any court having jurisdiction to foreclose such lien may sell the Mortgaged
Property in part or as an entirety.  To the fullest extent permitted by law, the
Mortgagor irrevocably waives all statutory or other rights of redemption from
sale under any order or decree of foreclosure of this Mortgage, on its own
behalf and on behalf of each and every person acquiring any interest in or title
to the Mortgaged Property subsequent to the date hereof.  The Mortgagor further
waives, to the fullest extent it may lawfully do so, all statutory and other
rights in its favor, limiting concurrent actions to foreclose this Mortgage and
the exercise of other rights with respect to the Obligations Secured, including
any right vested in the Mortgagor or any affiliate to limit the right of the
Agent to pursue or commence concurrent actions against the Mortgagor or any such
affiliate or any property owned by any one or more of them.  Mortgagor further
waives, to the extent permitted by applicable law, all errors and imperfections
in any proceedings instituted by Agent under this Mortgage and all notices of
any Event of Default (except as may be provided for under the terms of this
Mortgage) or of Agent’s election to exercise or its actual exercise of any
right, remedy or recourse provided for under this Mortgage.

Section 5.6 Interpretation with Other Documents

.  Notwithstanding anything in this Mortgage to the contrary, in the event of a
conflict or inconsistency between this Mortgage and the Loan Agreement, the
provisions of the Loan Agreement will govern.  To the extent any provision of
this Mortgage specifies performance according to standards established by the
Loan Agreement, then such specification shall mean the performance that would be
required by the Borrower were the Borrower the owner of the Mortgaged Property
and the Mortgagor hereunder.  Notwithstanding anything to the contrary contained
herein, the lien and security interest granted to Agent pursuant to this
Mortgage and the exercise of any right or remedy by Agent hereunder are subject
to the provisions of the Term Loan Intercreditor Agreement.  In the event of any
conflict or inconsistency between the terms and provisions of the Term Loan
Intercreditor Agreement and the terms and provisions of this Mortgage, the terms
and provisions of the Term Loan Intercreditor Agreement shall govern and
control.

Section 5.7 Future Advances

.  This Mortgage is given for the purpose of securing loan advances and other
financial accommodations that any Secured Party may make to or for the benefit
of the Mortgagor pursuant and subject to the terms and provisions of the Loan
Agreement or any other document evidencing or relating to any Obligations
Secured.  The parties hereto intend that, in addition to any other debt or
obligation secured hereby, this Mortgage shall secure unpaid balances of loan
advances and other financial accommodations made after this Mortgage is
delivered to the office in which mortgages are recorded in the County, whether
made pursuant to an obligation of a Secured Party or otherwise, and in such
event, such advances shall be secured to the same extent as if such future



12

--------------------------------------------------------------------------------

 

advances were made on the date hereof, although there may be no advance made at
the time of execution hereof, although there may be no indebtedness outstanding
at the time any advance is made.  Such loan advances may or may not be evidenced
by guarantees or notes executed pursuant to the Loan Documents.  NOTICE:  This
Mortgage secures credit in the amount of $500,000,000.  Loans and advances up to
this amount, together with interest, are senior to indebtedness to other
creditors under subsequently recorded or filed mortgages and liens.

Section 5.8 Changes

.  Neither this Mortgage nor any term hereof may be changed, waived, discharged
or terminated orally, or by any action or inaction, but only by an instrument in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.  To the extent permitted by law, any
agreement hereafter made by the Mortgagor and the Agent relating to this
Mortgage shall be superior to the rights of the holder of any intervening lien
or encumbrance.

Section 5.9 CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES

.

(a) The Mortgagor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Loan Agreement, in any action or proceeding arising out of or
relating to this Mortgage, and the Mortgagor hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
any state or federal court sitting in the State or in such other location as may
be specified in the Loan Agreement.

(b) The provisions of the Loan Agreement contained in Sections 14.14 and 14.15
thereof are hereby incorporated by reference as if set out in their entirety in
this Mortgage.

(c) To the extent that the Mortgagor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Mortgagor
hereby irrevocably waives such immunity in respect of its obligations under this
Mortgage.

(d) Mortgagor waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of any such action or
proceeding; consents to service of process in any such action or proceeding by
the mailing of a copy of such process to the Mortgagor as set forth in Section
6.1 hereof; and agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(e) Nothing in this Section shall affect the right of the Agent to serve legal
process in any other manner permitted by law or affect the right of the Agent to
bring any action or proceeding against the Mortgagor or its property in the
courts of any other jurisdiction.

Section 5.10 Time of Essence





13

--------------------------------------------------------------------------------

 

. Time is of the essence with respect to the provisions of this Mortgage.

Section 5.11 No Strict Construction

.  The parties hereto have participated jointly in the negotiation and drafting
of this Mortgage.  In the event an ambiguity or question of intent or
interpretation arises, this Mortgage shall be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Mortgage.

Section 5.12 Agent’s Right to Appear

. After the occurrence of an Event of Default, or in any situation where the
Agent or the Required Lenders reasonably determine that the Mortgagor’s action
is not protective of the interest of the Agent in the Mortgaged Property, Agent
shall have the right to appear in and defend any legal proceeding brought
regarding the Mortgaged Property and to bring any legal proceeding, in the name
and on behalf of the Mortgagor or in the Agent’s name, that the Required
Lenders, in their sole discretion, determine is necessary to be brought to
protect the Secured Parties’  interest in the Mortgaged Property, as long as
Agent provided Mortgagor fifteen (15) days prior written notice of its intent to
bring such proceeding, except in the event of an emergency, in which case no
prior notice shall be required (but Agent shall promptly thereafter notify
Mortgagor of the bringing of such proceeding).  Nothing herein is intended to
prohibit Mortgagor from bringing or defending any suit relating to the Mortgaged
Property.

Section 5.13 No Liability of Secured Parties

. Notwithstanding anything to the contrary contained in this Mortgage, this
Mortgage is only intended as security for the Obligations Secured and the
Secured Parties shall not be obligated to perform or discharge, and do not
hereby undertake to perform or discharge, any obligation, duty or liability of
the Mortgagor with respect to any of the Mortgaged Property.  Unless and until a
Secured Party takes title or possession of the Mortgaged Property, either
through foreclosure, the taking of a deed in lieu thereof or otherwise, no
Secured Party shall be responsible or liable for the control, care, management
or repair of the Mortgaged Property or for any negligence in the management,
operation, upkeep, repair or control of the Mortgaged Property resulting in loss
or injury or death to any licensee, employee, tenant or stranger or other
person.  The Mortgagor agrees to indemnify and hold harmless the Secured Parties
from and against all loss, cost and liability incurred by the Mortgagor in
connection with any of the foregoing that are not the responsibility of the
Secured Parties in accordance with this Section; provided that the Mortgagor
shall not be liable for such indemnification to any Secured Party to the extent
that resulting from such Secured Party’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction in a final, non-appealable
order.

Section 5.14 Indemnity

.  Mortgagor unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Secured Party and their respective directors, officers, employees, trustees,
agents, financial advisors, consultants, affiliates and controlling persons
(each such person, an “Indemnitee”) for any damages, costs, loss or expense,



14

--------------------------------------------------------------------------------

 

including response, remedial or removal costs and all fees and disbursements of
counsel for any such Indemnitee, arising out of any of the following:  (i) any
presence, release, threatened release or disposal of any Hazardous Material by
Mortgagor or any subsidiary of Mortgagor or otherwise occurring on or with
respect to the Mortgaged Property, (ii) the operation or violation of any
Environmental Law by Mortgagor or any subsidiary of Mortgagor or otherwise
occurring on or with respect to the Mortgaged Property, (iii) any claim for
personal injury, property damage related to Mortgagor or any subsidiary of
Mortgagor or otherwise occurring on or with respect to the Mortgaged Property,
(iv) any claim for actual or threatened injury to, destruction of or loss of
natural resources in connection with Mortgagor or any subsidiary of Mortgagor or
otherwise occurring on or with respect to the Mortgaged Property and (v) the
inaccuracy or breach of any environmental representation, warranty or covenant
by Mortgagor  made herein or in any other Loan Document evidencing or securing
any obligation  under the Loan Documents or setting forth terms and conditions
applicable thereto or otherwise relating thereto.  The foregoing indemnity shall
survive the termination of this Mortgage and shall remain in force beyond the
expiration of any applicable statute of limitations and payment or satisfaction
in full of any single claim thereunder.

Section 5.15 Variable Interest Rate

.  The Obligations Secured include obligations that bear interest at rates that
vary from time to time, as provided in the Loan Agreement and the other
documents relating to the Obligations Secured.

Section 5.16 Statutory Notice

.  IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS MORTGAGE SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS MORTGAGE MAY BE LEGALLY ENFORCED.  YOU
MAY CHANGE THE TERMS OF THIS MORTGAGE ONLY BY ANOTHER WRITTEN AGREEMENT.  THIS
NOTICE IS ALSO EFFECTIVE WITH RESPECT TO ALL OTHER CREDIT AGREEMENTS BETWEEN THE
PARTIES HERETO.

Section 5.17 Limitation of Liability

.  Notwithstanding any other provision of this Mortgage or any other Loan
Document, the liability of the Mortgagor hereunder shall not exceed the maximum
amount of liability that the Mortgagor can incur without rendering this Mortgage
void or voidable under any applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount (and, to the extent
necessary to comply with the foregoing under any applicable law, the Obligations
Secured shall be reduced to such maximum amount).

Article 6
LOCAL LAW PROVISIONS

Section 6.1 Inconsistencies





15

--------------------------------------------------------------------------------

 

.  Notwithstanding anything contained in this Mortgage, in the event of any
inconsistencies between the terms and conditions of this Article 6 and the terms
and conditions of this Mortgage, the terms and conditions of this Article 6
shall control and be binding.

Section 6.2 State-Specific Provisions

.

(a) Where any provision of this Mortgage is inconsistent with any provision of
Iowa law regulating the creation or enforcement of a lien or security interest
in real or personal property including, but not by way of limitation, the
Uniform Commercial Code, as amended, modified and/or replaced from time to time,
the provisions of Iowa law shall take precedence over the provisions of this
Mortgage, but shall not invalidate or render unenforceable any other provisions
of this Mortgage that can be construed in a manner consistent with Iowa law.

(b) Receipt of Copies.  Mortgagor hereby acknowledges the receipt of a copy of
this Mortgage together with a copy of the Loan Documents secured hereby.

(c) NOTICE.  This Mortgage is given to secure not only the Obligations Secured
under the Loan Documents, but also future advances, whether such advances are
obligatory or to be made at the option of the Lenders or otherwise, as are made
within twenty (20) years from the date hereof, to the same extent as if such
future advances were made on the date of the execution of this Mortgage,
although there may be no advance made at the time of execution of this Mortgage
and although there may be no indebtedness secured hereby outstanding at the time
any advance is made. The lien of this Mortgage shall be valid as to all
Obligations Secured, including future advances, from the time of its filing for
record in the recorder’s office of the county in which the Mortgaged Property is
located. The total amount secured hereby may increase or decrease from time to
time, but the total unpaid principal balance of indebtedness secured hereby
(including disbursements that the Lenders may, but shall not be obligated to,
make under this Mortgage, the Loan Documents, or any other document with respect
thereto) at any one time outstanding may be substantially less but shall not
exceed $500,000,000. This Mortgage shall be valid and have priority to the
extent of the maximum amount secured hereby over all subsequent liens and
encumbrances, including statutory liens, excepting solely taxes and assessments
levied on the Mortgaged Property given priority by law.

(d) Non-Statutory Liens.  Mortgagor hereby represents, warrants and agrees that
the liens and security interest granted hereby are not the type of lien referred
to in Chapter 575 of the Iowa Code, as now enacted or hereafter modified,
amended, or replaced. Mortgagor, for itself and all persons claiming by, through
or under such Mortgagor, agrees that it claims no lien or right to a lien of the
type contemplated by Chapter 575 or any other chapter of the Iowa Code and
further waives all notices and rights pursuant to said law with respect to the
liens and security interests hereby granted, and represents and warrants that it
is the sole party entitled to do so and agrees to indemnify and hold harmless
Mortgagee from any loss, damage and cost, including reasonable attorney’s fees,
threatened or suffered by Mortgagee arising either directly or indirectly as a
result of any claim of the applicability of said law to the liens and security
interest hereby granted.





16

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE FOLLOWS]

﻿

 

17

--------------------------------------------------------------------------------

 

Exhibit 10.11

﻿

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

MORTGAGOR:

GREEN PLAINS SHENANDOAH LLC,
a Delaware limited liability company

﻿

By:

/s/ Michelle Mapes

﻿

 

Name:  Michelle Mapes

﻿

 

Title:  Chief Legal & Administration
          Officer

﻿

﻿

STATE OF NEBRASKA)

) ss.:

COUNTY OF DOUGLAS)

﻿

The foregoing instrument was acknowledged before me on this 29th day of March,
2018, by Michelle Mapes, the Chief Legal & Administration Officer of Green
Plains Shenandoah LLC, a Delaware limited liability company, on behalf of said
limited liability company.



/s/ Ronda Alcala

Notary Public

My commission expires:

 

9/29/20

S-1

--------------------------------------------------------------------------------

 

Exhibit 10.11

EXHIBIT A

Legal Description

﻿

﻿

Parcel "A" of Parcel 2 of the South Half (S1/2) of Lot 6 of the North Half of
the Northeast Quarter (N1/2NE1/4) and South Half of the Northeast Quarter
(S1/2NE1/4) of Section 25, Township 69 North, Range 40 West of the 5th PM, as
shown by Plat of Survey filed January 16, 2006 and recorded in Book 12, Page 45,
of the Fremont County, Iowa records; AND

﻿

Parcel "B" of the East Half (E1/2) of Lot 5 of the North Half of the Northeast
Quarter (N1/2NE1/4) of Section 25, Township 69 North, Range 40 West of the 5th
PM, as shown by Plat of Survey filed January 16, 2006 and recorded in Book 12,
Page 45, of the Fremont County, Iowa records; AND

﻿

Parcel "C" of the East Half (E1/2) of Lot 5 of the North Half of the Northeast
Quarter (N1/2NE1/4) of Section 25, Township 69 North, Range 40 West of the 5th
PM, as shown by Plat of Survey filed July 19, 2006 and recorded in Book 2006,
Page 1183, of the Fremont County, Iowa records; AND

﻿

Parcel D:

The North 1/2 of the Northwest 1/4 of Section 25, Township 69 North, Range 40
West of the 5th PM, Fremont County, Iowa, and the West 1/2 of Lot 5 of the North
1/2 of the Northeast 1/4 of Said Section 25, as shown by Plat of Survey filed
January 16, 2006 and recorded in Book 12, Page 44, of the Fremont County, Iowa
records.

﻿

EXCEPTING FROM THE ABOVE DESCRIBED PARCELS OF LAND, THAT PORTION OF PROPERTY
DESCRIBED AS FOLLOWS:

Parcel "A" of the N1/2 of the NW1/4 of Section 25, Township 69 North, Range 40
West of the 5th P.M., Fremont County, Iowa, more particularly described within
the Correction Deed filed August 23, 2016, as Document No. 20160896

﻿

﻿

﻿



Exhibit A-1

--------------------------------------------------------------------------------